Citation Nr: 1609048	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a residual scar due to a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Board remanded the case to afford the Veteran's representative an opportunity to present additional argument. 


FINDING OF FACT

The Veteran's residual scar due to a pilonidal cystectomy consists of a single scar that is numb and painful; the scar is not shown to be unstable, and the disability is not productive of three or four scars that are unstable or painful, or of other disabling effects.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residual scar due to a pilonidal cystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist, and Due Process

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in December 2010 satisfied the duty to notify provisions regarding the initial rating claim decided here.  Furthermore, the initial rating claim appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional section 5103(a) notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.  

The Veteran was provided a VA medical examination in February 2011.  The examination, along with the outpatient records, is sufficient evidence for deciding the claim.  The report is adequate as it consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatologies in sufficient detail so that the Board's evaluation is fully informed, and the examination report contains reasoned explanations.  Thus, VA's duty to assist has been met.

The Board notes that, in an April 2014 statement, the Veteran's representative (a state veterans service organization (VSO)) requested the opportunity to supply more comprehensive written argument "If for some reason the claimant is not able to attend the BVA Travel Board hearing."  In an August 2014 telephone call, the Veteran withdrew his request for a hearing. 

In light of the representative's April 2014 request, the Boards remanded the case in June 2015 to allow the Veteran's state VSO representative the opportunity to submit additional written argument.  The RO sent a letter in June 2015 to the Veteran's representative state VSO offering the opportunity to submit additional written arguments on the Veteran's behalf.  No response was received.  

Based on the above, the Board finds that there has been substantial compliance with its March 2014 and September 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

II.  Increased Initial Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran had a pilonidal cyst removed from his tailbone area during service in March 1970.  Service connection for residual scar due to pilonidal cystectomy was granted in the June 2011 rating decision on appeal.  An initial 10 percent rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015), for unstable or painful scars.

Skin conditions are evaluated pursuant to diagnostic criteria of the schedule of ratings for skin conditions under 38 C.F.R. § 4.118.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation, which is the maximum rating assignable under that code.

Other diagnostic criteria are available for evaluation of scars.  Under Diagnostic Code 7801 for scars not of the head, face, or neck, that are deep and nonlinear: areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and a higher rating is warranted for scars of a larger area.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, scars are rated under an appropriate code in relation to other effects of the scar not considered under Diagnostic Codes 7800-7804.  Evaluation is on the basis of any disabling effects not considered in the rating criteria provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.

Analysis

A September 2010 VA treatment record noted complaints of "deep" pain at the site of the pilonidal cystectomy.  An April 2011 treatment record noted complaints of constant pain at the site of the cystectomy.  A tender scar from the previous cystectomy was identified.

A VA examination was conducted in February 2011.  The Veteran reported experiencing numbness, itching, and deep pain in the scar area.  Examination showed a Y-shaped, well-healed surgical scar from the pilonidal cystectomy.  The scar was not tender or painful.  There was no pain on deep palpitation.  There was decreased sensation with light touch.  The examiner noted the Veteran's history of pain at the site of the scar and that he took over the counter medications for the pain.  

Review of the VA treatment records and statements from the Veteran reflect that the Veteran has complained of a painful scar associated with his pilonidal cystectomy during the appeal period.  The Veteran is competent to report on whether a scar is painful or tender.  The record also includes lay statements wherein the Veteran has reported numbness and itching associated with the scar.

The initial and current 10 percent rating is warranted for a single painful scar associated with his pilonidal cystectomy.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The evidence does not show, however, that the service-connected scar associated with his pilonidal cystectomy results in a painful and unstable scar, or that the scar is unstable, or that the disability constitutes three or four scars that are unstable or painful, so as to warrant a rating higher than 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 and Note (2).

The evidence also does not show that the scar is of a sufficient area in size; or that the scar resulted in any disabling effects not considered otherwise under scar diagnostic code criteria, to warrant a rating higher than 10 percent at any time.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3); Diagnostic Codes 7801, 7802, 7805.

Thus, the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent for the service-connected scar associated with his pilonidal cystectomy at any time during the appeal period; there is no doubt to be resolved; and an increased rating higher than 10 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence shows that the Veteran's service-connected scar results in pain, numbness and itching; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The pain is contemplated by the 10 percent rating for painful scar, and the numbness and itching do not result in disabling effects, which would be contemplated by Diagnostic Code 7805.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected scar disability is adequate, and referral is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1) .




	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for a residual scar due to a pilonidal cystectomy is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


